DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1, 9 and 17, the claimed invention is unclear and indefinite on what "receiving or determining a decision node tree" refer to operation? (see specification, for example at least par 0031), receiving and determining are totally different. Further "determining a user traversed count comprising a number of levels the user has traversed in the decision node tree; and determining the engagement level of the user with electronic program based upon the user traversed count and the number of levels in the decision node tree" is vague and indefinite on how a user traversed count being determined? And how to perform operation the user traversed count and the number of levels in the decision node tree to determine the engagement level of the user with the electronic program? There is no technical operation at all. In addition, the term "an electronic program" is vague.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, 14-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental process. Claims 1, 9 and 17 are within one of the four statutory categories. However claim 1 recites limitations "determining a number of levels in the decision node tree; determining a user traverses count comprising a number of levels the user has traversed in the decision node tree; and determining the engagement level of the user with the electronic program based upon the user traversed count and the number of levels in the decision node tree" is within abstract idea of mental process  (Step 2A, prong 1) that can be observe, evaluation, opinion according to updated October, 17, 2019 PEG, Update Subject Matter Eligibility, based on a graph tree or diagram tree having a plurality of nodes and levels or layers, and traversal graph/diagram/tree to observe the relationship of the traversed node number with the levels  (counts/stages) in the decision node tree (graph/diagram tree have a plurality of node). The additional element (step 2A, prong 2) recited "receiving or determining a decision node tree, each node in the decision node tree corresponding to a user decision point in the electronic program" is concept of gathering information. Therefore, the additional element does not integrate the abstract idea into a useful practical application. Similar to claims 9 and 17 that recite the abstract idea of mental process as indicated in the method claim 1. The additional elements that a processor and storage for storing instruction to perform (claim 9) and non-transitory computer readable medium storing instructions and processor (claim 17) to perform receiving and determining steps operation is recited at a high level of generality, i.e. as a generic processor 
Dependent claims 2-4, 6-8, 10-12, 14-16, 18 and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the extend the abstract idea by mental process and mathematical calculation by ratio/fractional or proportional and relationship of interactive between users (...by a plurality of users of the electronic program). Therefore, they do not integrate the abstract idea into a useful practical application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10579493. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely differences sets of the claims between the present application and the patent are not seen to involve an inventive step (further in defective of performance operative as recited in the claims as mentioned in the 35 U.S.C. 112 and 35 U.S.C. 101 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiou (US 20130268565).

 	With respect to claim 1, Stergiou teaches a method for determining an engagement level of a user interacting with an electronic program e.g. figures 1, 2 and 6, computer/processor program), comprising: receiving or determining a decision node tree, each node in the decision node tree corresponding to a user decision point in the electronic program (e.g. figures 1, 2, 6 and pars 0004, 0017-0018, directed graph (binary decision diagram) includes decision node tree); determining a number of levels in the decision node tree (e.g. figures 1, 2 and pars 0018-0021); determining a user traversed count comprising a number of levels the user has traversed in the decision node tree (e.g. figures 1, 2 and pars 0018-0021, nodes 110A, 110B, decision node layers (levels)); and determining the engagement (relationship) level of the user with the electronic program based upon the user traversed count and the number of levels in the decision node tree (e.g. figures 1, 2 and pars 0018-0021, nodes 110A, 110B, decision node layers (levels)). Examiner takes official notice that the equivalent terms/words indicated in the parenthesis is either inherently or commonly known in the art before the effective filing date of the claimed invention such as levels/layers/stage, graph/diagram/tree of a plurality nodes as indicated in the figures 1, 2 and 6 and respectively paragraphs cited.

 	With respect to claims 9 and 17, a system and a non-transitory computer storage claims are rejected by the same reasons and cited references figures 1, 2 and 6 and pars 0017-0021 as indicated in the claim 1 above.
 	With respect to claims 2, 10 and 18, Stergiou teaches wherein the engagement level of the user is further determined based upon a ratio of the user traversed count to the number of levels in the decision node tree (e.g. figures 1, 2 and pars 0018-0021, nodes 110A, 110B, decision node layers/stage (levels). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	The reference of Potter et al (US 10572813) discloses systems and methods for delivering online engagement driven by artificial intelligence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/BRYAN BUI/Primary Examiner, Art Unit 2865